Citation Nr: 1452249	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March through November of 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

At the Veteran's request, a video conference hearing was scheduled to take place in October 2013, with the Veteran attending from the Providence RO.  Notice to that effect was mailed to the Veteran's known address in August 2013.  Nonetheless, the Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that the hearing be rescheduled.

The Veteran's appeal also initially included the issues of the Veteran's entitlement to service connection for disabilities in both knees; right ear hearing loss; and bilateral flat feet.  Service connection for these disabilities was granted in a March 2012 rating decision.  As the March 2012 decision represents full grants as to these issues, and, the Veteran has not expressed any ongoing disagreement with the assigned initial disability ratings or effective dates for each of these newly service-connected disabilities, these issues are no longer before the Board on appeal.  

In March 2014, the Board, in part, granted the application to reopen the claim of service connection for left ear hearing loss, and remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to service connection for a dental condition on appeal is limited to compensation purposes and does not include a claim for purposes of receiving VA outpatient treatment and services.  A claim for treatment purposes is referred to the RO for further referral to the Veterans Health Administration (VHA) to initially determine the Veteran's basic eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.381, 17.161 (2014).

The issue of service connection for a psychiatric disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is at least in part related to noise exposure during active service. 

2.  The Veteran does not currently have a dental condition due to a trauma or injury during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for a dental disability for purposes of compensation are not met. 38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

I. Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that he has left ear hearing loss as the result of active duty.  He maintains that he developed left ear hearing loss due to noise exposure associated with his military occupational specialty (MOS) of Aircraft Armament Subsystem Mechanic.  

The January 2012 VA examination report reflects a sensorineural hearing loss in the left ear.  Thus, the issue is whether left ear hearing loss is related to service.  

The Veteran is already service connected for right ear hearing loss associated with noise exposure during service.  In the May 2014 VA addendum, the examiner stated that in addition to the documented shift in threshold at 4000 Hertz in the right ear at separation, there was also a shift in the threshold at 4000 Hertz in the left ear.  The opinion provided is to the effect that the Veteran's left ear hearing loss documented at separation was at least as likely as not related to military noise exposure.  

Although the opinion reflects additional hearing loss was sustained as a result of a head injury in the 1990s, such does not negate the finding that the Veteran had hearing loss in the left ear at separation due to in-service noise exposure.  

The evidence is in at least equipoise.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss is at least in part related to noise exposure during active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is sufficient to substantiate the claim; thus, service connection for left ear hearing loss is warranted.  

II. Dental Condition

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability; the issue of entitlement to dental treatment has been referred for further consideration.  See 38 C.F.R. § 3.381(a).  

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

A review of the Veteran's service treatment records shows that he received dental treatment of tooth #10.  

At a June 2014 VA examination, the examiner noted that there is no evidence to trauma to tooth #10.  It was noted that a root canal was started in service, but does not seem to have been completed by the end of the Veteran's service.  Additionally, the examiner indicated that the root canal was due to caries as there were numerous notations in the Veteran's chart.  Present x-rays of the Veteran's teeth continue to show caries.  The examiner expressly found that there were no dental conditions that could be described as a loss of mandible or maxilla, or any other type of dental condition for which compensation is payable.  The opinion was that it is not at all likely that the Veteran's service is responsible for the claimed condition.

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states: "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. 

The evidence does not show that the Veteran has missing teeth that were the result of loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.  Additionally, the Veteran's problems appear related to carious teeth.  To have had dental treatment during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97.  The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As noted previously, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.

The Veteran has not presented any competent evidence that he has a dental condition for which service connection for compensation purposes may be granted.  The VA dental examination is the most probative evidence in this regard.  Thus, the preponderance of the evidence is against the claim of service connection for a dental condition; there is no doubt to be resolved; and service connection for a dental condition for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also notes that, as to the claim of service connection for a dental condition, VA's duty to notify has been met.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 3.159(b) (2014).  A standard letter in May 2009 informed the Veteran of the information and evidence necessary to substantiate the claim.

Additionally, VA's duty to assist has been met for this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as well as post-service treatment records potentially relevant to the claim.  Moreover, as described above, the Veteran was provided with a VA dental examination and medical opinion in connection with this claim, which was pursuant to the Board's remand instructions.  The June 2014 VA report is sufficient to decide the claim in light of its persuasive opinion with explanation that finds support in the records.


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for a dental condition, for compensation purposes, is denied.


REMAND

The Veteran was afforded a VA examination with respect to the nature and etiology of a psychiatric disorder in May 2014.  The report of examination notes a diagnosis of generalized anxiety disorder in 2002, and although the examiner concluded that the Veteran did not meet the criteria for a current psychiatric disorder, the examiner did not provide an opinion as to whether a psychiatric disorder diagnosed at any time during the appeal period, to include generalized anxiety disorder diagnosed in 2002, is related to service.  The opinion is therefore not wholly adequate.  The Veteran is to be afforded a new VA examination with respect to the nature and etiology of a psychiatric disorder.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder, to include generalized anxiety disorder diagnosed in 2002, is related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


